Citation Nr: 1130799	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected left calcaneal plantar fasciitis with calcaneal spur and Achilles enthesitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that granted service connection and assigned an initial noncompensable rating, effective August 1, 2006.  In a February 2008 decision, the RO increased the rating to 10 percent, effective the date of the grant of service connection.  The Veteran continued to disagree. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, submitted in April 2008, the Veteran argued that his condition is worse.  He referred to an April 2006 VA examination, but asserted that he still suffers pain and is not "able to continuously get off work to see a doctor, so I endure the pain."  

In the July 2011 brief, the Veteran's representative stated that the last VA examination was conducted in April 2006 and was inadequate for rating purposes as it was over five years old.  In addition, the representative also stated that the Veteran's asserts that the last VA examination did not accurately portray the current disability picture and has increased in pain and functional loss.  

Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the Veteran's assertions on his VA Form 9, another examination is necessary.  

The Board notes that the record does not contain any medical treatment records since separation from service.  As the matter must be remanded for an examination, the RO should arranged to obtain any post-service medical treatment records relating to the Veteran's left calcaneal plantar fasciitis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed left calcaneal plantar fasciitis with calcaneal spur and Achilles enthesitis since service.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected left calcaneal plantar fasciitis with calcaneal spur and Achilles enthesitis.  The claims file must be made available to the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner should describe all findings related to the Veteran's left calcaneal plantar fasciitis with calcaneal spur and Achilles enthesitis, and indicate whether it is equivalent to mild, moderate, severe or pronounced flatfeet and comment on the presence and extent of weight-bearing line over or medial to great toe; inward bowing of the tendo achillis; any marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; or, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner should also indicate whether the Veteran's left foot disability approximates a moderate, moderately severe, or severe foot injury.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


